Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-8 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a reference voltage generation circuit, primarily, having …a diode; a first resistor, wherein a first end of the first resistor is connected to an output signal line and a second end of the first resistor is connected to a first end of the diode; a transistor, wherein a first end of the transistor is connected to the output signal line; a second resistor, wherein a first end of the second resistor is connected to a second end of the transistor; and a control unit configured to control a potential of the second end of the transistor and a potential of the first end of the diode, wherein the potential of the second end of the transistor and the potential of the first end of the diode are controlled to obtain same potential, and the second end of the transistor is connected to a non-inverting input terminal of the control unit and the first end of the diode is connected to an inverting input terminal of the control unit.




The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JUE ZHANG/
Primary Examiner, Art Unit 2838